NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 05/05/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 4 and 12-17 have been cancelled.
Claims 1-3 and 5-11 are currently pending and considered below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith Kline, Attorney of Record, on 05/17/2022.

The application has been amended as follows: 
To the claims as filed on 05/05/2022:
Claim 1, line 1, “qwa frame” has been amended to --a frame--
Claim 1, lines 5-7, “each of the catch arrays comprising at least one catch adapted to support the exercise bar, each of the catch arrays comprising multiple catches deployed” has been amended to --each of the catch arrays comprising multiple catches adapted to support the exercise bar and deployed--
Claim 1, line 11, “successive catch arrays” has been amended to --successive catches of each of the catch arrays--

Claim 5, line 2, “each catch includes” has been amended to --each catch of each of the catch arrays includes--
Claim 5, line 4, “with the vertical member” has been amended to --with the respective vertical member--

Claim 6, line 2, “a user” has been amended to --the user--
Claim 6, line 2, “a selected arm of the catch away from the upright member of the frame” has been amended to --the arm of a selected one of the catches of each of the catch arrays away from the respective vertical members of the frame--
Claim 6, line 4, “the vertical member” has been amended to --the vertical members--
Claim 6, lines 4-5, “the selected arm of the catch array” has been amended to --the respective arm of each of the catch arrays--

Claim 11, line 2, “each of the catches” has been amended to --each of the catches of each of the catch arrays--

Reasons for Allowance
Claims 1-3 and 5-11 are allowed in view of the above Examiner’s Amendments.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose an exercise device in combination with all of the structural and functional limitations, and further comprising a frame comprising at least one pair of support protrusions that receive a displaceable exercise bar and a bearing surface that receives a catch array shaft, the catch array shaft being rotatably received in the bearing surface, a pair of catch arrays mounted to on the catch array shaft, each of the catch arrays comprising multiple catches adapted to support the exercise bar and deployed in a generally circular conformation such that the catch arrays rotate about a single rotational axis, a braking mechanism that applies a suppression force to the catch array shaft, such that the device is configured to allow a user to perform an exercise in which the exercise bar is moved to successive catches on each of the catch arrays.
The closest prior art of record includes Hilburn, III (US Patent No. 11083932), Johnson, III et al. (US Patent No. 5145472), and Bench (US Patent No. 10004933).
Hilburn, III, teaches an exercise device comprising a frame (210), at least one pair of support protrusions (224, 244), a displaceable exercise bar (302), a bearing surface (272, 292), a catch array shaft (280), a pair of catch arrays (262, 282) each comprising multiple catches (274, 294), a braking mechanism (Col. 6 lines 33-41), such that the device is configured to allow a user to perform an exercise in which the exercise bar is moved to successive catches of each of the catch arrays. Hilburn, III, does not teach wherein the multiple catches are deployed in a generally circular conformation such that the catch arrays rotate about a single rotational axis.
Johnson, III et al., teaches an exercise device comprising a frame (10), at least one pair of support protrusions (36, 38), an exercise bar (30), a bearing surface (28), a catch array shaft (26), a pair of catch arrays (22, 24) comprising multiple catches (32) deployed in a circular configuration such that the catch arrays rotate about a single rotational axis, and a braking mechanism (Col. 3 lines 44-47). Johnson, III et al., does not teach the exercise bar being displaceable or where the device is configured to allow a user to perform an exercise in which the exercise bar is moved to successive catches of each of the catch arrays.
Bench teaches an exercise device comprising a frame (24), a bearing surface (32), a catch array shaft (41), a pair of catch arrays (42) each comprising multiple catches (46) deployed in a generally circular conformation such that the catch arrays rotate about a single rotational axis, and a braking mechanism (50). Bench does not teach a pair of support protrusions, a displaceable exercise arm, or wherein the device is configured to allow a user to perform an exercise in which the exercise bar is moved to successive catches of each of the catch arrays.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784